DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see REMARKS, filed 05/11/2022, with respect to 35 U.S.C. 112(b) or (pre-AIA ) 35 U.S.C. 112, second paragraph, and 35 U.S.C. 103 have been fully considered and are persuasive.  These rejections have been withdrawn. 

Allowable Subject Matter
Claims 15-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, particularly, Hollar (US 2018/0302869 A1) in view of Suzuki et al. (US 2003/0169697 A1), either alone or in combination, fails to fairly teach or suggest the limitation of:
“wherein the first clock is synchronized with the master clock by calculating a first offset between a master time stamp of the first message and a first time stamp provided when the first message is received at the first anchor device, and wherein the first offset is equal to a time correction factor multiplied by a difference between the master time stamp and a time indicated by the first anchor device when the master time stamp was provided…
wherein the second clock is synchronized with the master clock by calculating a second offset between the master time stamp of the first message and a second time stamp provided when the first message is received at the second anchor device, and wherein the second offset is equal to a time correction factor multiplied by a difference between the master time stamp and a time indicated by the second anchor device when the master time stamp was provided” when considered in view of the other limitations as recited in claims 15, 20, 25 and 26.
Claims 16-19, 21-24 and 27-29 are allowable for at least their dependency on claims 15, 20 and 26, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/ Examiner, Art Unit 2633                                                                                                                                                                                            /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633